In a proceeding, inter alia, pursuant to SCPA 1420 for the construction of the will of Barbara Apisson, the Diocese of the Armenian Church of America appeals, as limited by its brief, from stated portions of a decree of the Surrogate’s Court, Orange County (Slobod, S.), dated December 2, 2004, which, among other things, granted the petitioners’ motion to dismiss its answer.
Ordered that the decree is affirmed insofar as appealed from, with costs.
The trust established in the decedent’s will was for the benefit of the children of parents who attended “the Armenian Church of America,” and other children who would benefit therefrom. The trust neither benefitted the Diocese of the Armenian Church of America (hereinafter the Diocese) directly nor gave it any authority with respect to or interest in the disposition of trust funds. Consequently, the Surrogate’s Court properly determined that the Diocese was not an interested party with standing to object to the petition (see SCPA 103 [39]; 1420; Lefkowitz v Lebensfeld, 68 AD2d 488, 495 [1979], affd 51 NY2d 442 [1980]; Matter of James, 22 Misc 2d 1062, 1067 [1953]; cf. Matter of Gioe, 204 Mise 1092; Matter of Hayden, 199 Mise 721; Matter of Jones, 191 Misc 617 [1948]).
The Diocese’s remaining contentions are without merit. Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur.